Citation Nr: 0033560	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  96-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.  This appeal originally arose from an October 1991 
rating decision of the Department of Veterans Affairs (VA), 
North Little Rock, Arkansas, regional office (RO).

In May 1995, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  In March 2000, the 
Board found that new and material evidence had been submitted 
to reopen the veteran's previously denied claim, and remanded 
the case for additional development.


FINDINGS OF FACT

1.  The veteran was notified in writing of a VA examination 
scheduled in April 2000.  In an undated written statement 
received at the VA Medical Center in North Little Rock, 
Arkansas, the veteran indicated that he would not report for 
the examination and that he "no longer ha[d] any 
expectations of anything good coming from this government."  

2.  A VA report of contact dated in April 2000 indicated that 
the veteran stated in a telephone conversation that "he will 
not cooperate to show for an exam.  Veteran states that he 
meant what he said in his letter and he no longer wants 
anything from the VA or the government."

3.  The veteran did not respond within 30 days to the Board's 
November 8, 2000, letter requesting clarification of his 
intent to withdraw his appeal; the letter indicated that if 
no response was received within 30 days, the Board would 
assume that he desired his appeal withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was notified in writing of a VA examination 
scheduled in April 2000.  In an undated written statement 
received at the VA Medical Center in North Little Rock, 
Arkansas, the veteran indicated that he would not report for 
the examination and that he "no longer ha[d] any 
expectations of anything good coming from this government."  

A VA report of contact dated in April 2000 indicated that the 
veteran stated in a telephone conversation that "he will not 
cooperate to show for an exam.  Veteran states that he meant 
what he said in his letter and he no longer wants anything 
from the VA or the government."

The Board sent a letter to the veteran's address of record on 
November 8, 2000.  The Board's letter sought clarification as 
to whether the veteran wanted to proceed with his appeal, and 
indicated that if he did not respond within 30 days from the 
date of the letter, the Board would assume that he desired 
his appeal withdrawn.  The 30 days have passed, and the 
veteran has not responded. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000). 

In this case, the veteran's April 2000 written statement, as 
characterized by the veteran in a telephone conversation, and 
supported by his failure to respond to the Board's November 
2000 letter, constitutes a withdrawal of his appeal.

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

